Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites, “the third application window”. There is an insufficient antecedent basis for this limitation.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter.

During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 9 recites a “tangible computer-readable storage media," which is not specifically defined by the specification. For example, paragraph 50 of applicant’s disclosure recites, “any type of tangible computer-readable media which can store data that is accessible by a computer, such as magnetic cassettes, flash memory cards, digital video disks, random access memories (RAMs), read only memories (ROMs), and the like may be used in the example operating environment”, which is not an explicit description of computer readable media. Furthermore, paragraph 55 mentions computer-readable storage media however still fails to exclude transitory signals per se. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent or fails to explicitly exclude signals per se.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010). Merely having term “tangible” will not overcome the rejection. Examiner recommends adding “non-transitory”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 6008809 A) in view of Jarrett et al. (US 20120304092 A1)

In regards to claim 1, Brooks teaches, A method comprising: presenting an application window divider control shared by a first application window and a second application window in a user interface; and (See fig. 12, reference numbers 502 and 504 which are different application windows, are divided by vertical splitter 524)
responsive to a user-induced movement of the application window divider control, providing a visual cue representing relative sizing of the first application window and the second application window resulting from the user-induced movement prior to receiving a user-commitment of the user-induced movement. (See fig. 12-14, col. 10, lines 32-60, the user adjusts the size of the application windows by individually selecting and dragging the horizontal and vertical splitters… The first method of adjusting the size of the application window is shown in FIG. 13. The vertical splitter 524 located between the watermelon.doc window 502 and the honeydew.dbf 504 window has been selected and has been dragged in a path shown in phantom which may be described as a leftward horizontal path…The result of selecting and dragging vertical splitter 524 located between the watermelon.doc 502 and the honeydew.dbf window 504 is shown in FIG. 14.)
Brooks appears to teach drag and drop operation as well as claimed visual cue shown in fig. 13 however does not appear to clearly teach prior to receiving a user-commitment of the user-induced movement
	Jarrett further teaches this in at least figs. 19-21 and paragraphs 69, 119-122, Note that method 200 and other methods described hereafter can be performed in real-time, such as while a gesture is being made and received. This permits, among other things, a user interface presented in response to a gesture to be presented prior to completion of the gesture. Further, the user interface can be presented progressively as the gesture is received.
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Brooks to further comprise method taught by Jarrett because giving an appearance that user interface is sticking to the gesture or mouse pointer gives realistic and intuitive experience and allows for preview prior to completion of the gesture which improves user experience (paragraph 69).

In regards to claim 2, Brooks-Jarrett teaches the method of claim 1, wherein the visual cue is one or more snapshots of each of the first application window and the second application window, the one or more snapshots provided at or near an initiation point of the user-induced movement. (According to definition by Cambridge Dictionary, “snapshot” means “a piece of information or short description that gives an understanding of a situation at a particular time”. See Jarrett paragraph 69, fig. 21 and Brooks fig. 13, animated effect or visual cue is shown indicated by dashed lines near input starting point. Paragraph 69 of Jarrett further states, Note that method 200 and other methods described hereafter can be performed in real-time, such as while a gesture is being made and received. This permits, among other things, a user interface presented in response to a gesture to be presented prior to completion of the gesture.)

In regards to claim 3, Brooks-Jarrett teaches the method of claim 1, wherein the visual cue is a representation of the first application window and the second application window during resizing based on the user- induced movement. (See Brooks fig. 13, and Jarrett paragraph 69 and fig. 21, size altering of two distinct application window is shown prior to user completion of gesture)

In regards to claim 4, Brooks-Jarrett teaches the method of claim 1, further comprising: receiving the user-commitment of the user-induced movement; and responsive to receiving the user-commitment, (See Brooks fig. 14, col. 10, lines 32-60, Brooks teaches drag and drop gesture, where drag is user-induced movement and drop is user-commitment. Also see Jarrett paragraph 69.) snapping the first application window and the second application window into place at relative sizes designated by a last location of the application window divider control based on the user-induced movement. (See Jarrett paragraph 124, The techniques also permit users to "snap" immersive interfaces to automatically fill a predetermined region of multi-application environment 2004. By so doing, gestures and other selections can be used that are fast and easy for users. Further, these regions can have a predetermined size across multiple devices, thereby permitting application developers to prepare for the region sizes. Also see Jarrett figs. 23-24 and associated paragraphs, snapping to fulfill subordinate region 2306)

In regards to claim 5, Brooks-Jarrett teaches the method of claim 4, wherein the user-commitment is indicated by at least one of a user removing a touch from the user interface or a user input device, or a user deselecting a point device button. (See Brooks, abstract, col. 8, lines 19-34, drag and drop operation using a mouse. Also see Jarrett paragraph 40, 51, 69, use of touch sensitive display and/or mouse, and Jarrett also discloses drag and drop operation)

In regards to claim 6, Brooks-Jarrett teaches the method of claim 1, further comprising: responsive to the user-induced movement, move adjacent sides of the first application window and the second application window in visual conformity with the application window divider control wherein the third application window is removed from the user interface with an animation that pushes the third application out of the user interface in the direction of the directional instruction.  (See Brooks fig. 13, and Jarrett fig. 21, and associated descriptions, adjacent sides of both application windows moving in visual conformity with the splitter. Also See Brooks, col.11, lines 13-22 as shown in Figs. 17-20 “As a result of resizing windows displayed in dynamic window 212, it is possible to have windows become so small that they cannot display meaningful information. If this happens, dynamic windowing mechanism 128 creates a button to represent any application window which has become too small due to the positioning of the splitter within a predetermined distance of the boundary of dynamic window 212. Two different types of buttons may be created depending on whether the vertical or horizontal splitter has been repositioned,” where application button is displayed as an alternative and application window is removed for being too small, and also see col. 12, lines 11-21 “The user may also remove any application window from dynamic window 212 by simply selecting, dragging and dropping the application window outside of dynamic window 212. In addition, dynamic windowing mechanism 128 allows the user to temporarily maximize one of the application windows located within dynamic window 212. When the maximized application window is returned to its previous size, the other windows in dynamic window 212 will also return to their previous sizes (before the one window was maximized).” where Brooks teaches one interface can be maximized and other removed when a particular gesture is performed. (See Brooks col. 12, lines 11-21 “The user may also remove any application window from dynamic window 212 by simply selecting, dragging and dropping the application window outside of dynamic window 212.” Furthermore see figs 7, 9, 11, which shows user dragging window where window is moved based on user's input direction (animated effect). Therefore, when user selects and drags third application window (e.g. honeydew.dbf) out of the dynamic window 212, animation effect follows))

In regards to claim 7, Brooks-Jarrett teaches the method of claim 1, further comprising: responsive to movement of the application window divider control to a point along an axis of the user interface that exceeds the minimum size condition for first application window, snapping the application window divider control to a next point along the axis to remove the first application window from the user interface and increase a size of the second application window accordingly.  (See Brooks, col.11, lines 13-22 as shown in Figs. 17-20 “As a result of resizing windows displayed in dynamic window 212, it is possible to have windows become so small that they cannot display meaningful information. If this happens, dynamic windowing mechanism 128 creates a button to represent any application window which has become too small due to the positioning of the splitter within a predetermined distance of the boundary of dynamic window 212. Two different types of buttons may be created depending on whether the vertical or horizontal splitter has been repositioned,” where application button is displayed as an alternative and application window is removed for being too small, and also see col. 12, lines 11-21 “The user may also remove any application window from dynamic window 212 by simply selecting, dragging and dropping the application window outside of dynamic window 212. In addition, dynamic windowing mechanism 128 allows the user to temporarily maximize one of the application windows located within dynamic window 212. When the maximized application window is returned to its previous size, the other windows in dynamic window 212 will also return to their previous sizes (before the one window was maximized).” where Brooks teaches one interface can be maximized and other removed when a particular gesture is performed. See Brooks col. 12, lines 11-21 “The user may also remove any application window from dynamic window 212 by simply selecting, dragging and dropping the application window outside of dynamic window 212.” Furthermore see figs 7, 9, 11, which shows user dragging window where window is moved based on user's input direction (animated effect). Therefore, when user selects and drags application window out of the dynamic window 212, animation effect follows). See Jarrett paragraph 124, The techniques also permit users to "snap" immersive interfaces to automatically fill a predetermined region of multi-application environment 2004. By so doing, gestures and other selections can be used that are fast and easy for users. Further, these regions can have a predetermined size across multiple devices, thereby permitting application developers to prepare for the region sizes.)

In regards to claim 8, Brooks-Jarrett teaches the method of claim 7, wherein the snapping of the application window divider control further comprises: animating movement of the first application window to appear to be pushed off an edge of the user interface as the application window divider control snaps to the next point along the axis. (See Brooks col. 12, lines 11-21 “The user may also remove any application window from dynamic window 212 by simply selecting, dragging and dropping the application window outside of dynamic window 212.” Furthermore see figs 7, 9, 11, which shows user dragging window where window is moved based on user's input direction (animated effect). Therefore, when user selects and drags application window out of the dynamic window 212, animation effect follows. Also see Jarrett paragraph 69, fig. 30, step 3006, paragraph 164-166, removing window)

	Claim 9 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 10 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 11 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.

Claim 12 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

Claim 13 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.

Claim 14 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.

Claim 15 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

Claim 16 is similar in scope to claim 8, therefore, it is rejected under similar rationale as set forth above.

Claim 17 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 18 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.

Claim 20 is similar in scope to claims 7+8, therefore, it is rejected under similar rationale as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177